Title: [Diary entry: 28 November 1786]
From: Washington, George
To: 

Tuesday 28th. Mercury at 36 in the Morning—29 at Noon and 27 at N. Wind fresh all day from the No. West, and North, with clouds and appearances of Snow. Towards evening it cleared, and was very cold all day.  A Hound bitch which like most of my other hounds appearing to be going Mad and had been shut up getting out, my Servant Will in attempting to get her in again was snapped at by her at the arm. The Teeth penetrated through his Coat and Shirt and contused the Flesh but he says did not penetrate the skin nor draw any blood. This happened on Monday forenoon. The part affected appeared to swell a little to day. Rid to the Plantations at Dogue run, Muddy hole, and in the Neck. Set my Dutchman to ditching within the fence at the Ferry where the water level of the branch was traced out.